EXHIBIT 32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 I, Ezra J. Green, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that the Quarterly Report of Spiral Energy Tech, Inc. on Form 10-Q for the fiscal period ended September 30, 2015 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 and that information contained in this Quarterly Report on Form 10-Q fairly presents in all material respects the financial condition and results of operations of Spiral Energy Tech, Inc. Date: November 6, 2015 By: Name: Title: /S/EZRA J. GREEN Ezra J. Green Chief Executive Officer (Principal Executive Officer) and Acting Chief Financial Officer (Principal Financial Officer)
